 1
      Barbara Hope O’Neill #102968
 2    Attorney at Law
      Post Office Box 11825
 3    Fresno, California 93775
      Telephone: (559) 459-0655
 4    Fax: (559) 459-0656
      Email: tajfalaw@yahoo.com
 5    Attorney for Darnell Pearson
 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                          CASE No: 1:19-cr-00013 LJO

12                       Plaintiff,                      MOTION TO CONTINUE TRIAL
                                                         DECLARATION OF COUNSEL;
13                                                       ORDER
      DARNELL PEARSON,
14
                         Defendant.
15

16

17

18    TO THE JUDGE OF THE ABOVE ENTITLED COURT AND TO THE ASSISTANT
     UNITED STATES ATTORNEY:
19

20
        Counsel requests to continue the trial date in the case at bar from December 11, 2019 to
21
     January 21, 2020. Counsel needs addition time to be properly prepared. The issues are receipt of
22   discovery, motions which must be filed and heard prior to the start of the jury trial as well as
23   investigation which requires additional time. (See attached Declaration of Counsel).
24
                                             LEGAL STANDARD
25
        18 U.S.C. § 3161(h):
26
       “ The following periods of delay shall be excluded in computing the time within which an
27
     information or indictment must be filed, or in computing the time within which the trial of any
28
                                                        1
 1   such offense must commence: . . . (7)(A) any period of delay resulting from a continuance
 2   granted by any judge. . . at the request of the defendant or his counsel. . . if the judge granted

 3   such continuance on the basis of his findings that the ends of justice served by taking such action
     outweigh the best interest of the public and the defendant in a speedy trial.
 4
        One of the factors to be considered is outlined in §3161(h)(7)(B)(iv): Whether the failure to
 5
     grant such a continuance in a case which, taken as a whole, is not so unusual or so complex as to
 6   fall within clause (ii), . . . or would deny counsel for the defendant or the attorney for the
 7   Government the reasonable time necessary for effective preparation, taking into account the
 8   exercise of due diligence”.

 9      Reasonable time is needed for effective preparation. Counsel has expended a great deal of
     time preparing since she was appointed on Mr. Pearson’s case. The discovery was not complete.
10
     The last was received, which is the defendant’s criminal record, a few days ago. The issues
11
     outlined in counsel’s declaration justify a continuance.
12

13                                                Conclusion
14      Counsel was appointed to represent Mr. Pearson on October 17, 2019. The jury trial was set

15   for December 11, 2019 as Mr. Pearson did not agree to exclude time. After reviewing the case
     counsel concluded that motions must be filed and heard and that further investigation was needed.
16
     Furthermore, all discovery had not been received from the prosecutor. Additional time is needed
17
     to be properly prepared. Though Mr. Pearson objects to continuing the trial date, the ends of
18
     justice will be served by so doing. Counsel who is properly prepared is essential.
19

20
21

22                                                            /s/Barbara Hope O’Neill
                                                                 Barbara Hope O’Neill
23                                                           Attorney for Darnell Pearson

24

25

26
27

28
                                                         2
 1                                        Declaration of Counsel

 2   I Barbara Hope O’Neill Declare Under Penalty of Perjury the following:

 3      I was appointed on October 17, 2019 to represent Darnell Pearson in Case No. 1:19-CR-0013-
     LJO.
 4      I am a sole practitioner and have other cases which require my attention. I have spent a great
     deal of time on Mr. Person’s case but more time is required.
 5
     My review of the discovery, legal issues and state of the case shows:
 6
        1.   To date I have received approximately 1,100 pages of discovery which is bates stamped.
 7      2.   There are numerous pages which are not bates stamped.
        3.   The last discovery was received by email on November 27, 2019. Mr. Pearson’s criminal
 8          record which requires a motion before trial.
        4. I am unsure if more reports and/or recordings will be provided.
 9      5. My evaluation of the case indicates that transcripts must be prepared for the recorded
            statements of at least 3 key witnesses. The recording of these statements was received in
10          the last two weeks or so.
        6.    At least two motions must be filed and decided before the trial commences.
11      7.    My investigator and I have discovered additional issues which need time to be
            developed.
12      8.     On or about November 26, 2019 I spoke with the prosecutor Laurel Montoya regarding
            a continuance. Ms. Montoya indicated that she was prepared to proceed on the date set.
13      9.      I have discussed a continuance with my client Darnell Pearson. He objects to any
            further exclusions of time.
14      10.     I am not prepared to proceed on December 11, 2019.

15

16
               Executed on this 1st day of December 2019 at Fresno, California.
17

18             s/s Barbara Hope O’Neill
               Barbara Hope O’Neill
19             Attorney Darnell Pearson

20
21

22

23

24

25

26
27

28
                                                      3
 1

 2                                               ORDER

 3      Upon review of the request by counsel in the Darnell Pearson Case, No. 1:19-cr-0013-

 4      LJO, for a continuance of the trial from December 11, 2019 to January 21, 2020, and having

 5   Conducted oral argument on December 2, 2019, and with the Defendant’s agreement and request,

 6   And the Court’s finding of good cause to exclude time:

 7   The trial date of December 11, 2019 is vacated, and the new date will be Tuesday, January 21

 8   2020 at 1:30 p.m.

 9
     IT IS SO ORDERED.
10

11      Dated:    December 2, 2019                       /s/ Lawrence J. O’Neill _____
                                                 UNITED STATES CHIEF DISTRICT JUDGE
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     4
